 SUMTER PLYWOOD CORP.227Sumter Plywood CorporationandSouthern Council ofIndustrial Workers,United Brotherhood of Carpen-tersand Joiners of America,AFL-CIO. Case10-CA-10246December 3, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn July 25, 1974, Administrative Law Judge JennieM. Sarrica issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt herrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Sumter Plywood Corporation, Living-ston, Alabama, its officers, agents, successors, and as-signs, shall take the action set forth in the said recom-mended Order.DECISIONSTATEMENT OF THE CASE1973, issued its Order transferring the case to the Board anda notice to show cause on or before November 7, 1973, whysummary judgment should not issue. In its response ofNovember 5, 1973, Respondent moved for dismissal of thecomplaint or a hearing on objections to the election con-ducted in Case 10-RC-9346. The Board having consideredthe matter, on May 10, 1974, issued its Order denying motionfor summary judgment, granting in part the motion for hear-ing, denying the motion to dismiss the complaint, and direct-ing a hearing before a duly designated Administrative LawJudge, and further ordering that the Judge render a decisioncontaining findings of fact, conclusions of law, and recom-mendations based upon the evidence received. Representa-tives of all parties were present and participated in the hear-ing.Based on theentire record,includingmy observation ofwitnesses, and after due consideration of the arguments pre-sented in the brief filed by the Respondent, I make the follow-ing:FINDINGS OF FACT AND CONCLUSIONS OF LAWIJURISDICTIONThe Respondent,an Alabama corporation,with an officeand place of business located at Livingston,Alabama, is en-gaged in the manufacture and sale of plywood and lumberproducts.During the preceding 12 months,a representativeperiod,Respondent sold and shipped finished goods valuedin excessof $50,000 directly to customers located outside theState of Alabama.Respondent admits, and I find,that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.11THE UNIONRespondent admits, and I find,that SouthernCouncil ofIndustrialWorkers,UnitedBrotherhood of Carpenters andJoiners of America,AFL-CIO,hereinafter referred to as theUnion,is a labor organization within the meaning of Section2(5) of the Act.JENNIE M. SARRICA, Administrative Law Judge: Upon duenotice, this proceeding under Section 10(b) of the Nationalseq.),hereinafter referred to as the Act, was tried before meatLivingston,Alabama, on June 11, 1974, pursuant to acomplaint issued July 10, 1973, based on charges filed June25, 1973, and amended July 2, 1973, by Southern Council ofIndustrialWorkers, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, hereinafter referred to as theUnion, presenting allegations that Sumter Plywood Corpora-tion, hereinafter referred to as Respondent, committed unfairlabor practices within the meaning of Sections 8(a)(1) and (5)and 2(6) and (7) of the Act. On July 18, 1973, Respondentfiled a timely answer denying that it committed the violationof the Actalleged.Thereafter, on October 15, 1973, the Gen-eral Counsel filed with the National Labor Relations Board,hereinafter referred to as the Board, a motion for summaryjudgment on the pleadings and the Board, on October 25,IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Posture ofthe CaseRespondentadmits,and I find, that the following unit ofemployees is appropriate for collectivebargainingpurposeswithin themeaning ofSection 9(b) of the Act:All full-time and regular part-time production andmaintenanceemployees including yard employees, qual-ity control employees,maintenance,yard and green endleadmen,the head electrician, foresters and foresterhelpers, loader and dozier operators, truckdrivers, pro-curement and stockroom clerks, employed by Respond-ent at its Livingston, Alabama facility, but excluding alloffice clerical employees, professional employees, guardsand supervisors as defined in the Act.215 NLRB No. 56 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent also admits that on November 16, 1972, anelection by secret ballot was conducted under the supervisionof the Board,that a majority of the employees in the unitdescribed designated and selected the Union as their rep-resentative for purposes of collective bargaining with Re-spondent with respect to rates of pay, wages,hours of em-ployment,and other terms and conditions of employment,and that on May 16, 1973, the Board certified the Union asthe exclusive collective-bargaining representative of all em-ployees in said unit.It is further admitted that on June 2,1973, and thereafter,theUnion requested Respondent tobargain with respect to rates of pay,wages, hours of employ-ment,and other terms and conditions of employment for theemployees in the unit descri bed above, and that on or aboutJune 21,and thereafter Respondent refused and has con-tinued to refuse to recognize and bargain collectively with theUnion as the exclusive representative of said employees.Respondent denies that at all times since May 16,1973, theUnion has been and is the representative of a majority of theemployees in the described unit and denies that by its conductithas violated Section 8(a)(5) and(1) of the Act on theground,as pertinent here, that the certification of representa-tives issued by the Board on May16, 1973,is void becauseof conduct which affected the results of the election andwhich was the subject of timely objections.B.The ObjectionThe objection on which the Board deemed a hearing to benecessary is Respondent'sObjection 3, which is as follows:The Petitioner,through its officers, agents, and re-presentatives,at a time which precluded an effectivereply by the employer,made substantial misrepresenta-tions concerning the cost of membership in the union bytelling employees that they did not have to pay anythingto join the union although the union constitution specifi-cally provides otherwise.'C.TheEvidenceDuring the election campaign herein a leaflet was dis-tributedamong the employees containing the following state-ment"YOU DON'T PAY ANYTHING TO JOIN, THERE ARE NO INITIA-TION FEES' THERE ARE NO ASSESSMENTS' THERE ARE NO LABELEDFINES"With respect to the time factor in the Respondent's Objec-tion 3, Sam Massingill,personnel manager of Sumter Ply-wood,testified that he was given the leaflet quoted above 1or 2 days prior to the election conducted on November 16,1972, by an employee who told him it was received in the mailand postmarked Atlanta,Georgia.This employee did notstate how long he had had the folder or what the postmarkdate was.Sylvester Hicks, an employee of the United Brotherhood ofCarpenters and Joiners of America,AFL-CIO,hereinafterreferred to as the International,who was assigned to assist inthe conduct of the Sumter Plywood organizing campaign,prepared the literature that was disseminated by the UnionIThe Petitioner and certified representative in Case 10-RC-9346 is theCharging Party, Union hereinduring the campaign.Hicks testified that all organizingcampaign literature was passed out at the road entranceto the plant,and none of the literature distributed amongemployees at Sumter Plywood was mailed.He preparedthe leaflet referred to above and testified that it was dis-tributed at the road entrance on November 7, 1972, underhis direction.Respondent conducted its election campaign through themail In evidence is a letter dated November 6, 1972, on theletterhead of Sumter Plywood Corporation, by which em-ployees were informed,inter aha,that the carpenters (1)charge $6 per month every month for dues, (2) charge at least$25 foran initiation fee, and(3) finemembers amounts up to$50 every time they break a union rule.The constitution of the Union approved February 15, 1973,and received in evidence as unchanged in pertinent part fromthe preceding constitution except as specifically indicatedwith respect to the minimum monthly dues, provides:2Initiation FeesSection 23. The Initiation Fees in this District shall notbe more than twenty-five dollars ($25.00) nor less thanfifteen dollars ($15.00). Arrangements may be made forpayment of Initiation Fees by installments.The Initia-tion Fee for Apprentices shall be in accordance with theConstitution and Laws of the United Brotherhood.Where an ex-member has violated any of the Rules andLaws of this Council and has been tried and found guiltyof the same and where a fine has been imposed,such finemust be paid before initiation.Working CardsSection 26. Any member who represents himself as aBusinessRepresentative or any member acting as suchand not having received credentials from the Council ora BusinessRepresentative whose credentials have beencancelled and who represents himselfas a Business Re-presentative of this Council or Local Union shall for thefirst offense, after having been tried and if found guilty,be fined a sum of Fifty Dollars ($50.00) and for thesecond offense if found guilty shall be expelled from theUnited Brotherhood.Section 28.A. Themonthly dues in this Council shall not be lessthan Five Dollars ($5.00) which must be an adequatesum to enable the Local Unions in this Council to oper-ate in an efficient,proper and solvent manner in theservice and best interest of its membership.MiscellaneousSection 45. The Council shall have the power to levy andcollect fines for violation of the laws, trade and otherrules of the Council. such fines to become part of therevenue of the Council.2Credited testimony of Floyd Doolittle,executive secretary-treasurer ofthe Union since July 1967,establishes that at the time of the Sumter Plywood organizing campaign in 1972, the constitution provided for a $5minimum but the dues structure in effect was $6 and this change was madein the constitution later SUMTER PLYWOOD CORP229Section 47.Affiliated Local Unions may petition theGeneral President to grant special dispensation on initia-tion fee through the Council for organizing purposes, ifsame is approved by the Executive Committee of theCouncil.The testimony establishes that union meetings held priorto the election began at 4 p.m., lasted until around 6 p.m., andwere held on Sunday afternoons in an abandoned restaurantin Bellamy, Alabama,which was being used as the union hall.The last such meeting was held on November 12 At thatmeeting 90 persons were present in a hall that measuredapproximately 12 feet by 16 feet and the people were crowdedin, standing along the walls and in front of the windows.During union meetings,including that last one, employeespresent asked questions relating to information contained inRespondent's campaign literature.Such questions includedthe subjects of union dues,initiation fees, and fines.Employee Archie Hall testified that he attended only thelast union meeting before the election;that he arrived late andcould not get into the hall but stood outside the building andleaned into the window.In this position he was approxi-mately 12 feet away from speaker Hicks.Hall recalled thatsomeone in the audience said they heard union dues wouldbe $6 or$7 a month and Hicks replied they would not be thatmuch but would be $1 or $2.'Testimony of other employeeswho attended union meetings,and of Hicks who was one ofthe spokesmen for the Union at those meetings,establishesthat employees were repeatedly told dues were$6 a month,and were distributed$1.15 to the International and $2 to theSouthern Council.Employees asked,and were told, what theInternational and the Council used those payments for. Fineswere discussed in at least one of the meetings and the subjectarose because of information in a leaflet distributed by theRespondent.Some employees present at the meeting askedwhat the fines were for and were told there were no "labeled"fines.'Hicks testified that it was at the Union meeting the lastSunday of October that he discussed initiation fees. The dis-cussion arose because the employees had received a handbillfrom the Respondent and were raising questions about whatthe Company was stating in those handbills about initiationfees. In response,Hicks told the employees there were noinitiation fees for the first 90 days of a newly organized local;that the Southern Council advocated that there be none; and3Hall asserted that he remembered this statement because it was his ,understanding that the dues would be $6 or$7On cross-examination whenasked,"isn't it a fact that you were aware all the time that these union dueswould be $6 or$7 per month7"Hall answered"No sir I did not know whatthey would be myself"This self-contradiction,together with the fact thatHall remembered nothing else that was said at that meeting and his tes-timony that he left before it was over at which time it was dark but the lightswere on inside the building,raises serious doubts as to the reliability of histestimonyFurther,despite Respondent's acknowledged mail campaign,Hall denied that he received a letter from the Respondent stating that dueswere $6 or that he saw any such letter on the bulletin board.He also statedthat he did not receive circulars or handbills in the mail from the Respond-ent or the Union' Hicks explained that"labeled" fines referred to a set fine for a set offenseand that this was what was meant in the statement "there are no labeledfines " Hicks explained that he used the term "labeled" because it seemedlike a good word to describe what he was referring to He further stated hehad never known of a fine,"labeled" or otherwise,being levied on a memberof an industrial localthat on application the local could obtain a continuing waiverof any requirement for initiation fees. Hicks indicated thatthere were only 67 employees,out of an employee comple-ment of between 250 and 300, present at this meeting, and itwas his effort to obtain a wider distribution of this informa-tion and to reach the rest of the employees in answer to theRespondent's campaign literature that precipitated the distri-bution of the November 7 leaflet.In applying the constitutional provisions governing initia-tion fees,Union Officials Hicks and Doolittle testified thatany waiver of initiation fees applies to the entire local regard-less of race,creed,color,or whether the membership appli-cant voted for or against the Union and whether or not theapplicant signed an authorization card. The waiver of initia-tion fees is referred to as "dispensation."For newly organizedgroups, an application for a charter is made after the initialcontract is negotiated.'When the charter is requested theUnion automatically institutes the procedure to obtain a 90-day "dispensation"or waiver of initiation fees. It takes be-tween 3 weeks and a month to receive a charter.After thecharter is received and installed the 90-day period begins torun. During,the 90 days the local may request the Union togrant a continuing dispensation from the constitutionalprovision for initiation fees. Such dispensation is automati-cally granted.As a result 95 percent of the locals in right-to-work states charge no initiation fee.' However,the determi-nation is up to the local union.D. The Respondent's ContentionsRelying onHollywood Ceramics Company, Inc.,140NLRB 221 (1962),Respondent asserts that in its electioncampaign the Union engaged in a material misrepresentationinvolving a substantial departure from the truth at a timewhen the Respondent was prevented from making an effec-tive reply;therefore,the misrepresentation,whether deliber-ate or not,may reasonably be expected to have had a signifi-cant impact on the election.Respondent points out that thepersonnel manager received the offending union handbill onNovember 14 or 15, which would have been 1 or 2 days priorto the election.As the polls opened at 6:30 a.m. on November16, underPeerless Plywood Company,107 NLRB 427(1953),the Respondent was prevented from making a captive audi-ence speech to the employees on the subject of union initia-tion fees after 6:30 a.m.on November 15. Respondent alsonotes that as Archie Hall did not inform it of what he hadheard in the union meeting,Respondent was without knowl-edge of the misrepresentation concerning union dues untilafter the election. Respondent claims that although it hadissued a letter on the subject of union policy and procedures,5Hicks testified that if there is no contract signed, no initiation fee is evercharged because initiation fees are charged by a local union and "If you don'thave a contract you don't have a union "6Reference is to industrial type locals under the Southern Council, incontrast with "beneficial" local unions of the International wherein the localunion functions as a hiring hall for construction jobs Those locals chargeinitiation feesDoolittle testified that to his knowledge no local has everbeen refused a continuing dispensation, and Hicks asserted that in his 17years with the International he had never known of any industrial localmember being required to pay an initiation fee in a right-to-work state, andin such states,of which Alabama is one, the union advocates that the localschoose never to charge initiation fees 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich included statements regarding the cost of initiationfees, dues, and fines, the subjec. matter represented was oneon which the employees could expect the Union to be moreknowledgeable than their Employer; therefore, the only effec-tive reply, if in fact an effective reply by the Respondent couldhave been made, would have been to furnish employees acopy of the Union's constitution and conduct a captive audi-ence speech in which the pertinent provisions were read so asto insure that they were communicatedin anauthoritativemanner to the employees. Respondent argues that, eventhough the Union regularly grants dispensation of the initia-tion fee for the first 90 days of the initial contract andthereafter extends such dispensation on application of thelocal union, it is not true that there is no initiation fee sincethe constitutions of both the Southern Council and the In-ternational provide for initiation fees, and any waiver issubject to approval by those organizations. In these cir-cumstances, Respondent asserts the mere statement thatthere are no initiation fees is erroneous and misleading toemployees who are unsophisticated in union matters.Therefore, Respondent contends the discussions at unionmeetings were insufficient to dispell the misrepresentationinvolved. In conclusion,Respondent argues that therecord shows employees had a misunderstanding con-cerning the matter of initiation fees and union dues onNovember 16, 1974, as a result of the communications tothem by the petitioning Union; that the Respondent be-came aware of such misrepresentations at a time whichprecluded an effective reply; and that the misrepresen-tations made were substantial and of a type that could affectthe outcome of an election, thus bringing into question thevalidity of the Union's certification as the statutory represen-tative of its employees.E. Analysis and ConclusionsConsidered only in light of the Union's constitutionalprovisions, two of the quoted statements contained in theUnion's leaflet of November 7, 1972, are not entirely accu-rate. Thus, section 23 of the constitution provides for initia-tion fees,while section 47 provides a procedure throughwhich special dispensation on initiation fees for organizingpurposes may be requested, and section 26 sets forth a specificfine for a stated offense, albeit of a nature that in all probabil-ity would be of little interest to employees in deciding howto vote in a representation election. Further, sections 23 and45 indicate that the Union has the power to fine members forviolations of "the Rules and Laws" of the Union. However,the inconsistencies between the constitutional prrvisions andthe flat statements made in the handbill distributed to em-ployees on November 7, must be considered in the context ofthe entire campaign, for such statements do not stand alone.Clearly, as demonstrated by the literature circulated byboth the Union and the Respondent, and by testimony con-cerning employees' questions during the various union meet-ings,the matter of union initiation fees, dues, and fines werea subject of inquiry and a prominent issue in thecampaign.''Copies of Respondent's campaign material other than the November 6letterwere not presented There is, however, no denial of the Union'stestimony that it was in response to assertions in company literature thatI do not accept Hall's testimony as an accurate reflectionof what was said at thelast meeting.As previously indicated,his own explanation of the reason he remembers this and hiscontradiction of that explanation on cross-examination is suf-ficient to reveal his testimony as unreliable. In addition, al-though other employee witnesses were not too cognizant ofthe distinction between dues and initiation fees, their tes-timony and that of the official union spokesman indicatesthat what Hall understood as the amount of dues that wouldbe charged was, in reality, the Union's explanation of thedistribution of the dues made between the local, the Interna-tional, and the Southern Council. Therefore, I find no misre-presentation with respect to dues, and need not consider Re-spondent's further arguments related thereto.With respect to initiation fees, the Union's statement in thebulletin of November 7 is not a complete and full explanationbut, in the context of the Union's established practice and theinformation previously supplied employeesat meetings, it isnot a misrepresentation. Nor is the dispensation practice util-ized herein the type of vote buying involved inN.L.R.B. v.Savair Manufacturing Co.,414 U.S. 270 (1973). The waiverof initiation fees applied to all employees joining a newlyestablished local during the 90 days after the Union enteredinto its first contract and then established such a local. Itapplied to every employee during the stated period, and fora continuing indefinite period upon the local's applicationafter the expiration of the 90-day period.There remains the statement concerning fines. As previ-ously noted, the bulletin is inaccurate in this respect. For,accepting the definition of "labeled" fines given by its origina-tor "as a set fine for a set offense" section 26 of the Union'sconstitution establishes a "labeled" fine. It is immaterial thatthe error may well have been unintentional.' The one "la-beled fine" in the constitution related to falselyclaiming au-thority as a business agent of the Union. Clearly this was notan issue of vital concern to employees in deciding how to votein the election. I conclude that the subject of fines leviedagainst imposters was not material to thecampaign issues.Insofar as employees were concerned with what specific finesfor what conduct they would generally subject themselves toby becoming members, Hicks' reply may have been evasivebut it was not a misrepresentation. Moreover, Respondenthad already addressed its campaign literature to all of thesesubjects, including the subject of fines, before the Union'sNovember 7, bulletin. Finally, this was not a newcampaignsubject and thereis norequirements that either party be giventhe last word or that each must be able to convince employeesof the truth of that party's particular statements.On the basis of the foregoing and the entire record in thisbrought about discussions of initiation fees, dues, and fines at the variousmeetingsIn addition, as Respondent's own campaignliteratureis presuma-bly available to it, and it is the burden of the partychallengingthe electionto support its objections, I find that company literature on these subjects wasdistributed among employees in Octoberas well as onNovember 6, 1972Although there are differing recollections as to precisely which of thesesubjects were discussed at particularmeetings, it is clear that each was thesubject of questionsand explanations at one timeor another, well before theelection8 It would seemsafe to assumethat both the employees who raised thequestions about what fines were for at theunion meetingand Hicks inansweringthem, when he first stated that therewereno labeled fines, hadin mind fines for violations of union rulesand laws SUMTER PLYWOOD CORP.231case, I conclude that the statements in the Union's November7 bulletin did not constitute a substantial misrepresentationof a material fact in issue in the campaign which wouldreasonably be expected to have a significant impact on theelection and that Objection 3 is without merit. Accordingly,I find that since May 16, 1973, the Union has been and is theduly certified majority representative of the employees in theaforesaid appropriate unit and that Respondent has failedsince June 2, 1973, and has refused since June 21, 1973, tobargain collectively with the Union as the exclusive represen-tative of the employees in the appropriate unit. By such fail-ure and refusal Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.CONCLUSIONS OF LAW1. Sumter Plywood Corporation is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. Southern Council of Industrial Workers, United Broth-erhood of Carpentersand Joinersof America, AFL-CIO, isa labor organization within the meaning of Section 2(5) of theAct.3.All full-time and regular part-time production andmaintenanceemployees, including yard employees, qualitycontrol employees, maintenance,yard and green and lead-men, the head electrician, foresters and forester helpers,loader and dozier operators, truckdrivers, procurement andstock room clerks, employed by Respondent at its Livingston,Alabama, facility, but excluding all office clerical employees,professional employees,guards,and supervisors as defined inthe Act, constitute a unit appropriate for purposes of collec-tive bargaining within the meaning of Section 9(b) of the Act.4. Since May 16, 1973, the Union has been and is, by virtueof Section 9(a) of the Act, the exclusive representative of allthe employees in the unit described above for purposes ofcollectivebargaining.5.On or about June 2, 1973, and thereafter, the Unionrequested Respondent to bargain.By failing on June 2, 1973,and by refusing on June 21, 1973, and thereafter, to bargaincollectively with the above-named labor organization as theexclusive bargaining representative of all the employees in theaforesaid appropriate unit,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.6. By the aforesaid refusal to bargain Respondent has inter-fered with,restrained,and coerced, and is interfering with,restraining,and coercing employees in the exercise of therights guaranteed to them in Section 7 of the Act, and therebyhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.ordered to cease and desist therefrom and upon request bar-gain collectively with the Union as the exclusive representa-tive of all employees in the appropriate unit and if an under-standing is reached,embody such understanding in a signedagreement.In order to insure that the employees in the appropriateunit will be accorded the services of their selected bargainingagent for the period provided by law it shall be recommendedthat the initial period of certification be construed as begin-ning on the date Respondent commehces to bargain in goodfaith with the Union as the recognized bargaining representa-tive in the appropriate unit. (SeeMar-Jac Poultry Company,Inc.,136 NLRB 785 (1962);CommerceCompany d/b/a La-mar Hotel,140 NLRB226, 229 (1962), enfd.328 F.2d 600(C.A. 5), cert.denied 379U.S. 817 (1964);Burnett Construc-tion Company,149 NLRB 1419, 1421 (1964), enfd.350 F.2d57 (C.A.10, 1965).Upon the basis of the entire record I make the followingrecommended:ORDER'Pursuant to Section 10(c) of the National Labor RelationsAct, as amended, the National Labor Relations Board herebyorders that Respondent, Sumter Plywood Corporation, itsofficers,agents,successors,and assigns shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning rates of pay,wages,hours, and other terms and conditions of employmentwith Southern Council of Industrial Workers, United Broth-erhood of Carpenters and Joiners of America, AFL-CIO, asthe exclusive bargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time production andmaintenance employees including yard employees, qual-ity control employees; maintenance, yard and green endleadmen, the head electrician, foresters and foresterhelpers, loader and dozier operators, truckdrivers, pro-curement and stock room clerks, employed by Respond-ent at its Livingston, Alabama facility, but excluding alloffice clerical employees, professional employees, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights gua-ranteed them in Section 7 of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named labor or-ganization as the exclusive representative of all employees inthe aforesaid appropriate unit with respect to rates of pay,wages, hours, and other terms and conditions of employmentand, if an understanding is reached, embody such under-standing in a signed agreement.THE REMEDYHaving found that Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section8(a)(5) and(1) of the Act, I shall recommend that it be9 In the event no exceptions are filed to this recommended Order asprovided by Section 102 46 of theRules and Regulationsof the NationalLaborRelations Board, the findings,conclusions,and recommended Orderherein shall,as provided in Section 10(c) of the Act and in Section 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings,conclusions,and Order,and all objections thereto shall be deemedwaived forall purposes 232DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Livingston, Alabama, plant, copies of theattached notice marked "Appendix."" Copies of said no-tice, on forms provided by the Regional Director for Region10, after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter,inconspicuous places,including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 10 in writingwithin 20 days of the date of this Order what steps have beentaken to comply herewith.10 In the eventthat this Order isenforced by a Judgmentof a UnitedStates Court of Appeals, the wordsin the notice reading"Posted by Orderof the NationalLaborRelations Board"shall read"Posted Pursuant to aJudgmentof the UnitedStatesCourt of AppealsEnforcingan Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT refuse to bargain collectively concerningrates of pay,wages,hours, and other terms and condi-tions of employment with Southern Council of Indus-trialWorkers, United Brotherhood of Carpenters andJoiners of America, AFL-CIO, as the exclusive re-presentative of our employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of all em-ployees in the bargaining unit described below, with re-spect to rates of pay, wages, hours, and other terms andconditions of employment and, if an understanding isreached, embody such understanding in a signed agree-ment.The bargainingunit is:All full-time and regular part-time production andmaintenance employees including yard employees,quality control employees; maintenance, yard andgreen end leadmen, the head electrician, foresters andforester helpers, loader and dozier operators, truck-drivers, procurement and stock room clerks, at theLivingston, Alabama plant, but excluding all officeclerical employees, professional employees, guardsand supervisors as defined in the Act.SUMTER PLYWOOD CORPORATION